            case r::,w-cr-00385-KMK Document 42 Filed 08/16/21 Page 1 of 1
            Case 7:20-cr-00385-KMK Document 43 Filed 08/16/21 Page 1 of 1
                                                                                     Southern District
Federal Defenders                                                             81 Main Street, Suite 300
0 F NEW YORK, INC.                                                      WhitePlains, N.Y . 10601-4150
                                     ME MQ END QRS Et)              (914) 428-7124 Fax: (914) 948-5109

David E. Patton                                                       Southern District of New York
 Executive Director                                                           Jennifer L. Brown
and Attorney-in-Chief                                                         Attorney-in-Charge




Via E-mail and ECF

                                                    August 16, 2021
The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601


         Re:       United States v. Ramon Peralta
                   20 Cr 385 (KMK)


Dear Honorable Karas:

       As detailed in my July 19, 2021 letter, Ramon Peralta's case was transferred to me
and my new colleague, Elizabeth Quinn. We have reviewed the discovery and the motions
that have been filed in Mr. Peralta's case and, with Your Honor's approval, we would like to
supplement the motions that were previously filed by Susanne Brody. I ask that Your
Honor please allow us to file this supplement in two weeks.


                                                    Respectfully,

                                                    15~G
                                                    Benjamin Gold
                                                    Assistant Federal Defender


cc:      AUSA Marcia Cohen (via e-mail and ECF)

         Elizabeth Quinn




                                                                        . }(.AR.AS U.S.D.J.

                                                               r/;&)JaJI
